DETAILED ACTION
	The following is a response to the amendment filed 1/18/2022 which has been entered.
Response to Amendment
	Claims 2-5 are pending in the application. Claim 1 has been cancelled.
	-The 112(f) interpretation has been withdrawn due to applicant amending claim 2 accordingly and cancelling claim 1.
	-The 103 rejection has been withdrawn due to applicant cancelling claim 1.
Allowable Subject Matter
Claims 2-5 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 2) a vehicle drive device having an electric motor, a drive force distribution device distributing force generated by the motor to right and left wheels of vehicle and also having an input member inputting force from the motor, a first and second output rotary member, a first and second multi plate clutch disposed between the input member and a first and second output member and first and second pressing mechanisms pressing the first and second clutches wherein processing circuitry controls the pressing mechanisms based on information resulting of test operation performed while the vehicle is stationary in which the test operation includes varying at least one of a pressing force acting on one clutch while the other is disengaged and a drive force of the motor causing state variation from a slipping state between clutch plates of the other clutch to an engaged state or from the engaged state to slipping state and in combination with the limitations a written in claim 2.
-(as to claim 4) a vehicle drive device having an electric motor, a multiplate clutch having plurality of plates, a pressing mechanism having a piston pressing the clutch plates, an output rotary member in which a drive force is transferred from the motor through the clutch to wheels of vehicle, processing circuitry controlling the motor and pressing mechanism wherein the mechanism is controlled using information on a result of test operation performed while vehicle is stationary, the test operation includes gradually varying at least one of the motor and mechanism causing a variation from slipping between the plates occurring to an engaged state or vice versa and pressing the plates more strongly as slipping between the plates is more likely to occur based on an index value indicating a likelihood of occurrence of slipping between the plates obtained as the information on the result of the test and in combination with the limitations as written in claim 4.
-(as to claim 5) a vehicle drive device having an electric motor, a multiplate clutch having plurality of plates, a pressing mechanism having a piston pressing the clutch plates, an output rotary member in which a drive force is transferred from the motor through the clutch to wheels of vehicle, processing circuitry controlling the motor and pressing mechanism wherein the mechanism is controlled using information on a result of test operation performed while vehicle is stationary, the test operation includes gradually varying at least one of the motor and mechanism causing a variation from slipping between the plates occurring to an engaged state or vice versa and performing the test operation after a start switch for starting vehicle is turned off and in combination with the limitations as written in claim 5.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        February 9, 2022